Citation Nr: 0521475	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-08 507	)	DATE
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased rating for lumbar strain with 
L5-S1 disc protrusion and degenerative disc disease, 
currently evaluated as 40 percent disabling.
 
2.  Entitlement to an initial evaluation in excess of 40 
percent for right lower extremity radiculopathy from 
September 23, 2003. 
 
3.  Entitlement to an initial evaluation in excess of 40 
percent for left lower extremity radiculopathy from September 
23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 until April 
1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Albuquerque, New Mexico Regional 
Office (RO) that denied a rating in excess of 20 percent for 
chronic low back strain.  By rating action dated in May 2000, 
the connected low back disorder was expanded to incorporated 
L5-S1 disc protrusion and increased to 40 percent disabling. 

In October 2003, the Huntington, West Virginia, RO applied 
changes to the schedule for rating back disabilities.  It 
continued a 40 percent evaluation for the orthopedic 
component of the back disability, and assigned separate 10 
percent evaluations for radiculopathy of each lower 
extremity, which contemplated the neurologic component of the 
back disability.  The 10 percent evaluations were made 
effective the date of new rating criteria (discussed below), 
September 23, 2002.  In November 2004, VA's Appeals 
Management Center (AMC) increased the evaluation for the 
radiculopathy to 40 percent for each lower extremity, 
effective September 23, 2002. 

The case was remanded for further development by decisions of 
the Board in April 2001 and June 2003.  Development at the 
Board was performed in June 2002.


FINDING OF FACT

1.  Lumbar strain with L5-S1 disc protrusion and degenerative 
disc disease is manifested by complaints of recurring attacks 
of pain with little intermittent relief, muscle spasm, 
neurological deficit, evidence of significant activity 
restrictions, antalgic gait, fatigue, weakness, discogenic 
changes on X-ray and severely reduced motion in all protocols 
consistent with no more than severe intervertebral disc 
syndrome

2.  Right lower extremity radiculopathy is manifested by 
consistently radiating pain down both legs to the ankles and 
soles of the feet, with weakness, tingling and numbness, 
evidence of some sensory loss and slight motor deficit; no 
more than moderately severe incomplete paralysis is 
clinically indicated.

3.  Left lower extremity radiculopathy is manifested by 
consistently radiating pain down both legs to the ankles and 
soles of the feet, with weakness, tingling and numbness, 
evidence of some sensory loss and slight motor deficit; no 
more than moderately severe incomplete paralysis is 
clinically indicated. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for lumbar strain 
with L5-S1 disc protrusion and degenerative disc disease have 
been met for the appeal period prior to September 22, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for the orthopedic component of lumbar strain with L5-S1 disc 
protrusion and degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5243 (2004) 5292, 5295, 5293 (2003).

2.  The criteria for an initial evaluation in excess of 40 
percent for right lower extremity radiculopathy have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2004).

3.  The criteria for an initial evaluation in excess of 40 
percent for left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the February 2000 statement of the case, and the May 2000, 
August 2001, November 2003, January 2004 and November 2004 
supplemental statements of the case, the veteran and 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks and informed of 
the ways to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  38 U.S.C.A. § 5103(a); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  

In a letter dated in April 2001, the appellant was informed 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  It did not specifically advise him 
that if he had any evidence or information in his possession 
that pertained to his claim, he should send it to the RO.  
38 C.F.R. § 3.159(b).  The letter did tell him that he could 
send evidence supporting his claim to the RO.  It is also 
clear that the veteran understood the need to submit relevant 
evidence or information in his possession, inasmuch as he in 
fact sent medical evidence and information to the RO.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made the required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claims as evidenced by scheduling him for a number of VA 
examinations over the years, most recently in October 2004.  
See 38 U.S.C.A. § 5103A(d).  All known clinical records 
identified by the veteran have been retrieved and associated 
with the claims folder.  The case was remanded for further 
development in April 2001 and June 2003, and underwent 
development at the Board in June 2002.  Under these 
circumstances, the Board finds that further assistance would 
have no reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
The claim is ready to be considered on the merits.


Pertinent Law and Regulations

Service connection for chronic low back pain was granted by 
rating action dated in February 1992.  A 10 percent 
disability evaluation was established under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1991).  The veteran 
is now in receipt of a 40 percent disability evaluation for 
lumbar strain with L5-S1 disc protrusion and degenerative 
disc disease under the provisions of § 4.71a, Diagnostic 
Codes 5295-5293.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry is not to be limited to muscles 
or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

The veteran's low back disability was initially rated under 
the provisions of § 4.71a, Diagnostic Code 5295 (2003) which 
provides a maximum 40 percent evaluation for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present and there is also abnormal mobility on forced motion.  
Id.

The service-connected low back disorder is currently rated 
under the provisions of § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under the former provisions of 
Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief.  A 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, and little intermittent relief. 38 
C.F.R. § 4.71a, Diagnostic Code 5293. Id.

During the course of this appeal, the rating criteria for 
Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 5293 were 
changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The veteran was provided the 
new regulations in this regard by letter dated in January 
2003, and was advised that the Board intended to rely on the 
new law in deciding his appeal.  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 to 
September 26, 2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).

For purposes of evaluations under Diagnostic Code 5293, 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes. 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2. 38 
C.F.R.§ 4.71a, Diagnostic Code 5293 (in effect from September 
23, 2002 to September 25, 2003).

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended yet again by VA.  See 68 Fed. Reg. 51. 
454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (2004)).  
The revisions retained the criteria for rating intervertebral 
disc disease, but renumbered the diagnostic code for 
intervertebral disc disease, and imposed a general rating 
formula for rating back disabilities.

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.  

Factual Background

A private clinical record dated in December 1988 from St. 
Joseph Healthcare indicates that the veteran was seen for 
worsening low back pain without apparent recent aggravation 
of injury, new injury or trauma.  He was referred for an 
epidural injection at L5/S1.  Medication including Percocet 
and Robaxin was prescribed.

The appellant was afforded a VA examination in November 1999 
and complained of chronic worsening low back pain with 
radiation into the legs and a deteriorating condition over 
the years.  It was noted that flare-ups of back pain occurred 
for trivial reasons, including bending forward, sitting on 
the toilet, twisting the wrong way, minor movements, 
prolonged rest or sometimes nothing at all.  Exacerbations of 
pain were reported to last two to three days before returning 
to the baseline.  Physical examination disclosed lumbosacral 
spine flexion from zero to 30 degrees, and extension, lateral 
flexion and rotation, each from zero to 20 degrees.  The 
examiner related that the veteran had dull insignificant pain 
at rest that intensified when he flexed his back.  Range of 
motion was noted to be limited by and increase in pain.  
There was evidence of paraspinous spasm in the right thoracic 
muscles.  It was reported that there were no postural or 
neurologic abnormalities or sensory deficits.  A diagnosis of 
worsening low back pain secondary to protruding lumbar disc, 
L5-S1, was rendered.  

A St. Joseph Healthcare clinic note dated in March 2000 
indicated that the veteran received treatment for increased 
back pain aggravated by an episode of sneezing.  It was 
recorded that back pain radiated somewhat into the buttocks, 
and occasionally into the right leg.  There was no fecal or 
urinary incontinence.  

VA outpatient clinic records dated between 1999 and 2000 
reflect that the veteran sought ongoing treatment for 
progressive low back symptoms, to include severe pain, 
radiculopathy into both lower extremities, weakness, urinary 
urgency, and tingling and numbness in the feet.  He indicated 
on one occasion that he was unable to sleep more than three 
to four hours due to back pain.  Various treatment modalities 
were prescribed, including prescription and over-the-counter 
medication, exercise, and rehabilitation.

On VA examination in August 2001, the appellant indicated 
that pain was constant.  He stated that he had to take two to 
three weeks of leave from his job per year for the back 
problem.  It was noted that radicular symptomatology 
continued.  The veteran related that he took Percocet when he 
had to, as well as Trazodone to help him sleep because of 
back pain.  He said that sitting down for prolonged periods 
or engaging in too much activity resulted in pain.  He stated 
that he could bend over for any length of time.

Physical examination revealed no tenderness of the paraspinal 
musculature, sacroiliac joints, the sciatic notch regions, or 
in the popliteal fossa, bilaterally.  Straight leg raising 
was negative, bilaterally, and motor, reflex and sensory 
examinations of the lower extremities were normal.  Review of 
magnetic resonance imaging (MRI) performed in October 2000 
cited degenerative facet hypertrophy of L3-L4, mild 
degenerative facet hypertrophy of L4-L5, mild 
retrolilisthesis and disc protrusion centrally at L5-S1 
without cord or nerve root compression or stenosis.

The veteran was afforded a VA examination in October 2003.  A 
detailed medical history pertaining to the service-connected 
low back disorder was provided.  The examiner noted that 
current complaints were constant low back pain with 
continuous radiation in the form of tingling and numbness 
along the posterior aspect of both lower extremities into the 
soles of his feet.  The appellant stated that coughing and 
sneezing increased low back discomfort.  He said that he 
could stand for at least an hour if he changed positions, but 
was unable to sit for more than 15 minutes.  He related that 
lying in bed was uncomfortable, but that with medication, he 
was able to achieve some degree of sleep at night.  

The appellant stated that walking was the least uncomfortable 
activity for him.  He said that he had no problems with bowel 
or bladder control, but that straining the bowels did 
increase low back discomfort.  He said that he avoided 
bending and lifting because they were very uncomfortable.  It 
was noted that cold and damp weather increased low back 
discomfort as well as soreness in his legs.  He related that 
low back pain and it radiating features had increased in 
intensity over time, and that he more paresthesias, to the 
extent that his legs would go to sleep while sitting.  The 
appellant related that he had never worn a brace and said 
that Percocet seemed to give him some relief from discomfort.  

Upon examination, the examiner noted that the veteran did not 
appear to be in any discomfort.  It was observed that as he 
got up from the chair in the waiting room and walked to the 
examining room, his gait appeared to be entirely normal and 
painless.  He was able to walk on heels and toes, but 
complained of pain on tiptoes.  He could perform a deep knee 
bend holding on to the examining couch, and get up without a 
problem.  Examination of the spine disclosed a very mild 
left-sided lower thoracic scoliosis that was not felt to be 
of significance.  He had mild paraspinous guarding but no 
evidence of muscle spasm.  Lumbosacral spine measurements by 
goniometer were forward bending of 15 degrees with pain, 
backward extension of five degrees with pain, and lateral 
bending of 10 degrees on each side with pain.  Rotation was 
to 30 degrees on each side with pain.  The examiner noted 
that the veteran should have been able to achieve 45 degrees 
of forward flexion, 15 degrees of extension, at least 35 
degrees of lateral bending and 80 degrees of rotation on each 
side without discomfort under normal circumstances.

Further examination revealed that sitting straight leg 
raising caused low back discomfort at 70 degrees, 
bilaterally.  Supine straight leg raising caused low back 
discomfort at 20 degrees, bilaterally.  Deep tendon reflexes 
were obtainable in both lower extremities at the knees.  The 
ankles and posterior tibials were normal.  The plantars were 
downgoing.  The veteran had no motor deficit in either of the 
lower extremities.  It was noted that he repeatedly 
volunteered that he had decreased sensation to light touch as 
well as to pinprick in the sole of his left foot.

The examiner stated that during the examination, the veteran 
had a muscle spasm in the paraspinous musculature on the left 
side of the midline when he was turning from the supine to 
the prone position.  No definite muscle spasm was otherwise 
detected.  No tenderness was elicited along the course of the 
sciatic nerve in either of the buttocks.  There was 
tenderness on deep palpation at the lumbosacral junction at 
the midline and to both sides of the midline.  Previous X-ray 
and imaging studies were reviewed.  Following examination, 
diagnoses that included degenerative disc disease with 
central disc protrusion at L5-S1 and degenerative facet 
disease involving L3-L4, L4-L5 and L5-S1 were rendered.  

The examiner commented that no weakness was detected in the 
spinal musculature of the lower extremities.  It was noted 
that it was most likely that the veteran's symptoms became 
worse with fatigue.  It was felt that conservative treatment 
should continue until such time that his symptoms got worse, 
particularly neurological ones, subsequent to which surgical 
intervention might be considered. 

VA outpatient records dated between 2000 and January 2004 
reflect continuing treatment for back symptoms that included 
chronic pain with radicular distribution to the ankles, 
bladder urgency, spinal tenderness, weakness, decreased 
sensation, dragging and tripping of the left leg, 
paresthesias in both feet, and tingling and cramping.  In 
June 2003, the veteran was reported to have stated that he 
was tired of dealing with pain and was willing to undergo 
surgical evaluation.  In December 2003, it was recorded that 
he had been started on morphine the previous month.

C. D. Galinas, M.D., wrote in October 2003 that the veteran 
had a long history of back pain and could barely sit or stand 
for any length of time, or walk more than one to two blocks.  
It was noted that he had had injections, taken pain 
medication for years and had been through physical therapy 
without significant improvement.  It was reported that a 
recent MRI showed severe destruction and retrolisthesis at 
L5-S1.  A diagnosis of severe degenerative disc disease at 
L5-S1 with foraminal stenosis was rendered.  The physician 
related that the veteran had opted to proceed with surgical 
recommendation.  

The veteran underwent posterior lumbar interbody fusion at 
L5-S1, posterior instrumented fusion at L5-S1 using M8 
polyaxial titanium pedicle screws, partial L5 laminectomy and 
bilateral L5-S1 lateral recess and foraminal decompression, 
and complete bilateral discectomy with harvesting of local 
bone graft in January 2004.  Dr. Galinas wrote in February 
2004 that prior to surgery, the veteran had had little to no 
relief with conservative treatment and that pain was 
continuous.  

The veteran was afforded a VA examination in October 2004.  
The claims folder was available and reviewed.  Pertinent 
medical history was recited.  It was noted that following 
spinal fusion in January 2004, he was unable to work for six 
months on the advice of his surgeon.  It was reported that in 
the last few months, the veteran had had pain radiating to 
the thoracic spine.  The pain was described as being constant 
and sharp at an intensity level of seven.  He stated that 
pain increased if he sneezed or coughed.  The veteran related 
that current treatment included a heating pad and an Etodolac 
tablet twice a day.  He said that he did not think that 
medication provided much benefit.  He stated that he took 
Percocet from three to five times a week.

It was noted that the veteran did not report periods of 
flare-ups of pain, but rather had constant pain.  He stated 
that three to four days out of seven, he had pain at an 
intensity of eight to nine if he engaged in any chores such 
as mowing the grass.  He said that pain typically lasted one 
to two days, and was only relieved by rest.  The appellant 
reported fatigue and weakness in the legs.  He related that 
he had numbness in both legs if he sat for more than 15 
minutes.  It was noted that he used a cane two to three days 
per week, especially when his right leg was hurting a lot.  
He used a "grabber" to pick up objects and a fiberglass 
back brace fabricated especially for him approximately two 
times a week.  It was noted that he was not permitted to wear 
the device at work.  He estimated that he could walk for 
approximately one block or ten minutes.  The veteran stated 
that he was not unsteady, but that he had fallen two to three 
times since January 2004 as a result of right foot drag.

It was related that the effect of the low back disability on 
the veteran's mobility was that he had to roll out of bed.  
His wife helped him put on socks and boots and sometimes 
assisted him in putting on his pants.  He had difficulty 
driving because he had a standard transmission truck, and 
depressing the clutch was painful to him.  He was able to 
take a shower by himself but had difficulty with personal 
hygiene and toileting, as well as difficulty arising from the 
toilet.  He was not able to engage in any substantial 
recreational activity.  It was noted that he did function as 
a coach for youth football, but did not run.  He estimated 
that he had missed three to four days since resuming his job 
in June of 2004.

Upon physical examination, there was an 8.5-centimeter by 1-
centimeter scar in the lumbar region that was not tender to 
palpation.  No spinal asymmetry was noted.  The veteran was 
observed to walk with an antalgic gait, using a cane in his 
right hand.  He grimaced when moving from a seated to a 
standing position or from seated to recumbent.  Forward 
flexion was from zero to 20-22 degrees.  Extension was from 
zero to eight - 10 degrees.  Left and right lateral rotation 
was from zero to 10 degrees.  All motions were limited by 
pain.  The veteran was reported to have indicated that pain 
was his primary problem, but that he was limited by fatigue 
and lack of endurance.  It was noted that following repeated 
motions, he voiced complaints of pain radiating to the level 
of T11 and T12.  Spasm was palpable in the paraspinous region 
in the lower thoracic and upper lumbar areas.  There was no 
ankylosis.  

Upon neurological evaluation, there was decreased sensation 
in the SI distribution, bilaterally.  The motor examination 
showed no atrophy and normal tone, but there was diminished 
strength of four out of five in the thighs, and three out of 
five in the legs.  Pain was reported in the lumbar region on 
strength testing.  Deep tendon reflexes were 2+ at the arms 
and wrists, 2+ at the knees, and 1+ at the ankles.  Straight 
leg raising was carried out to 20 degrees on each side, and 
was limited by a report of severe pain in the lower thoracic 
and upper lumbar spinal area.  Following examination, 
diagnoses of lumbar strain and degenerative disc disease with 
spinal disc condition and bilateral radiculopathy were 
rendered.  


Legal Analysis

Prior to September 23, 2002

The Board observes in this instance that the veteran's 
service-connected low back disorder is primarily 
characterized by complaints of continuing pain, muscle spasm, 
and some neurologic deficit with evidence of substantial 
activity restrictions.  Radiological and imaging studies have 
revealed profound discogenic changes.  Range of motion has 
been shown to be substantially compromised, with severe loss 
of motion on all maneuvers, limited by pain.  In the Board's 
opinion these symptoms equate to pronounced intervertebral 
disc disease under the criteria of Diagnostic Code 5293 in 
effect prior to September 23, 2002.

Subsequent to September 23, 2002

The evidence reflects that the veteran receives ongoing 
treatment for back pain, and has been prescribed multiple 
treatment modalities, including physical therapy, epidural 
blocks, muscle relaxers, pain relievers and exercises.  It is 
shown that while some improvement in back symptoms has been 
indicated at times, it is demonstrated that the appellant's 
overall clinical course has been marked by persistent 
lumbosacral spine symptomatology with recurring exacerbations 
of pain and limited motion that have not been amenable to 
conservative treatment over the years or more recent radical 
intervention.  It does not appear that the back surgery 
performed in January 2004 or medication been particularly 
effective in alleviating his pain.  

The disability picture remains consistent with pronounced 
intervertebral disc disease.  Thus his disability could be 
evaluated as 60 percent disabling under the old criteria of 
Diagnostic Code 5293.  However, the veteran is currently in 
receipt of a higher rating under the new rating criteria.  
The 40 percent evaluation for the orthopedic component of the 
back disability, combined with the two 40 percent ratings for 
the neurologic component of the disability, described as 
radiculopathy, when combined under 38 C.F.R. § 4.25, yields 
an evaluation of 80 percent (with consideration of the 
bilateral factor).  

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
that had been part of the criteria of Diagnostic Code 5293 in 
effect in September 2002.  However, these criteria do not 
allow for evaluations in excess of 60 percent, and are thus 
less favorable than a rating based on orthopedic and 
neurologic components of the disability.  Diagnostic Code 
5243 (2004).  

This amount of time would not comport with at least six weeks 
of incapacitation over the course of a year.  The clinical 
records prior to surgery also do not demonstrate a pattern of 
incapacity of at least six weeks in duration over the course 
of a year.  Thus, an evaluation in excess of 40 percent for 
the intervertebral disc syndrome based on incapacitating 
episodes is not warranted under the current criteria for 
evaluating intervertebral disc syndrome.

Orthopedic Component of the Back Disability

The Board now turns to whether a rating in excess of 40 
percent is warranted for the orthopedic component of the 
lumbar spine disorder under the General Formula for rating 
diseases and injuries of the spine.  Under the General 
Formula, ratings above 40 percent are warranted only under 
the following circumstances: unfavorable ankylosis of the 
entire thoracolumbar spine which warrants a 50 percent 
disability rating, and unfavorable ankylosis of the entire 
spine that warrants a 100 percent disability rating. 68 Fed. 
Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).  

The evidence clearly reflects that the veteran's 
thoracolumbar spine is not ankylosed, and range of motion is 
such that it falls within the parameters of no more than a 40 
percent rating, with forward flexion of 30 degrees or less.  
Therefore, a rating in excess of 40 percent is not warranted 
based on the General Formula.

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis for a higher rating.  These provisions are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Neurologic Components of the Back Disability

The service-connected radiculopathy of each lower leg, 
evaluated 40 percent disabling effective September 23, 2002, 
is rated under the provisions of 38 C.F.R. 4.24a. Diagnostic 
Code 8520, for impairment or paralysis of the sciatic nerve.  
Under Diagnostic Code 8520, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

The neurological manifestations affecting the legs consist 
primarily of long-standing pain.  The overall manifestations 
shown repeatedly in the evidence, up to and including the 
October 2004 VA examination have been consistently radiating 
pain down the both legs, to include the ankles and soles of 
the feet, with continuing weakness.  The appellant has 
consistently reported tingling and numbness, and there is 
evidence of some sensory loss, and more recently, of slight 
motor deficit.

The Board observes, however, that despite such findings, the 
symptoms associated with lower extremity radiculopathy 
represent no more than moderately incomplete paralysis for 
which a 40 percent rating is appropriately in effect.  The 
veteran is not shown to have marked muscular atrophy, as is 
required for a higher rating.  Indeed, the October 2004, 
examination shows that he had not atrophy.

Findings indicative of complete paralysis where the foot 
dangles and drops, or lack of active movement possible of the 
muscles below the knee have also not been shown.  Under the 
circumstances, the Board finds that an evaluations in excess 
of 40 percent for each lower extremity affected by 
radiculopathy have not been warranted since the establishment 
of the grant as of September 23, 2002.

Since there have been no findings of atrophy or ankylosis, as 
would be needed for a higher evaluation, the back disability 
does not more closely approximate the criteria for higher 
ratings.  38 C.F.R. §§ 4.7, 4.21 (2004).

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The record reflects that the veteran did have a lengthy 
convalescence after back surgery in January 2004 for which he 
was awarded a total temporary convalescent rating under 
38 C.F.R. § 4.29 (2004).  The clinical evidence indicates, 
however, that he returned to work despite flare-ups of back 
pain and still maintains employment.  

On VA examination in October 2004, he estimated that he had 
missed only three to four days since resuming his job in June 
of 2004.  Thus the record does not show frequent periods of 
hospitalization or marked interference with employment.  
Referral for consideration of an extraschedular rating is, 
thus, not warranted.


ORDER

A 60 percent rating for lumbar strain with L5-S1 disc 
protrusion and degenerative disc disease is granted for the 
appeal period prior to September 23, 2002.  

A rating higher than 40 percent for the orthopedic component 
of lumbar strain with L5-S1 disc protrusion and degenerative 
disc disease under rating criteria effective September 23, 
2002, is denied.

An initial rating in excess of 40 percent for right lower 
extremity radiculopathy is denied.

An initial rating in excess of 40 percent for left lower 
extremity radiculopathy is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


